Citation Nr: 9912731	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-45 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a separate 10 percent rating for residuals of 
gunshot wound right thigh, muscle group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

The procedural history of this claim is somewhat complicated 
and must be clarified.  This matter previously came to the 
Board of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
in pertinent part, denied service connection for a 
degenerative tear of the right medial meniscus as secondary 
to the veteran's service connected residuals of a gunshot 
wound to the right thigh involving Muscle Group XIII.  In 
August 1997, the Board remanded the veteran's claim for 
additional development.

By a March 1998 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
but rated this condition as part and parcel of the service 
connected residuals of a gunshot wound to the right thigh 
involving Muscle Group XIII, which had been assigned a 10 
percent rating effective from January 1, 1959.  In a written 
statement dated in March 1998, the veteran indicated that he 
was seeking a separate rating of at least 20 percent for his 
degenerative joint disease of the right knee. 

The claims file indicates that the veteran underwent a total 
right knee replacement on April 21, 1998.  By a May 1998 
rating decision, the RO assigned a temporary total rating 
effective from April 21, 1998 to June 1, 1998, based on the 
veteran's hospitalization for the surgery.  By the same 
rating decision, the RO assigned a temporary total rating 
effective from June 1, 1998 to June 1, 1999, in accordance 
with the schedular criteria applicable to knee replacement 
under Diagnostic Code 5055.  Finally, the RO assigned a 
tentative 30 percent rating effective from June 1, 1999, 
subject to review based on a VA examination to be authorized 
close to that date.

A supplemental statement of the case was issued in June 1998, 
in which the RO determined that a rating in excess of 10 
percent prior to April 21, 1998 for residuals 
of gunshot wound right thigh, muscle group XIII with 
degenerative joint disease of the right knee was not 
warranted.  

In a Form 9 filed in July 1998, the veteran asserted that he 
did not take issue with the 30 percent rating which was to be 
assigned his service connected knee disability, but he 
objected to the fact that the 10 percent rating previously 
separately rated was included in the rating assigned his knee 
disability.  Accordingly, the issue for our consideration is 
whether a separate 10 percent rating is assignable for the 
residuals of the veteran's gunshot wound. 

Finally, the Board notes that in his March 1998 written 
statement, the veteran requested a hearing at the RO before a 
Board member.  However, on a Form 9 filed in July 1998, the 
veteran indicated that he did not want a Board hearing.  In 
April 1999, the veteran confirmed in writing that he no 
longer wanted a hearing.


REMAND

During a January 1998 examination for VA purposes, it was 
noted that the veteran had extensive scarring, posteriorly, 
secondary to the service connected gunshot wound.  It does 
not appear that the RO has considered assigning a separate 
evaluation for any scarring caused by the gunshot wound.  
Further development is needed in this regard, as specified 
below.  Also, since Muscle Group 5313 may affect the hip, an 
examination must be ordered to determine if the 
manifestations of the service connected disability are 
limited to knee dysfunction or whether there are also hip 
manifestations.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should request the names and 
addresses of all medical care providers 
who have treated the veteran since 1995 
for the residuals of the gunshot wound of 
the right thigh.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since June 1996, which have not already 
been associated with the claims file, 
should be obtained and made of record. 

3.  The RO should schedule the veteran 
for a special VA surgical examination.  
The veteran and his representative should 
be notified of the date, time, and place 
of the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should be 
associated with the claims file. 

4.  Following completion of the above 
actions, the veteran should be afforded a 
VA surgical examination to determine the 
severity of his residuals of gunshot 
wound right thigh, muscle group XIII.  
The claims folder, including this Remand, 
must be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
performed. 

The examiner should describe the scarring 
related only to the wound incurred in 
service.  This should include location 
and whether there is crusting, 
ulceration, edema, and/or tenderness.  It 
should be noted whether any such scars 
are adherent and/or painful. 
  
The examiner should also note whether the 
muscle injury causes any disability of 
right hip.  If so, the manifestations 
should be discussed, to include any 
limitation of ranges of motion.  If there 
is limitation of motion of the right hip 
attributable to the gunshot wound, the 
examiner should note whether it causes 
any weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain 
attributable to any right hip 
manifestations could significantly limit 
functional ability during flare-ups or 
when the hip is used repeatedly over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups. 

5.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
a separate rating is warranted for 
service connected residuals of gunshot 
wound right thigh, muscle group XIII.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This should include, if appropriate, 
citation to both the old and new rating 
criteria pertaining to muscle injuries 
and the appropriate criteria pertaining 
to scars.  The RO should also consider 
the provisions of Esteban v. Brown, 6 
Vet. App. 259 (1994) in relation to any 
scarring noted on the veteran's right 
thigh.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims 

(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


